DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on June 22, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 22, 2022.

Status of Claims
	Claims 1-6 are examined in this office action with claims 7-12 being withdrawn as directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “vibrating the lower punch with the amplitude being 15.0 μm or less”. Claim 4 recites the same limitation. Claim 1 from which they depend recites vibrating the “lower punch at an amplitude of 3.6 μm or more.” As such it is not clear whether claims 3 and 4 include amplitudes below 3.6 μm, whether the amplitudes may only be between 3.6 and 15.0 μm, or some other meaning.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 requires the pressurizing to include forming the green compact, however, claim 1 from which claim 6 depends already requires pressurizing the raw-material charged in the cavity by the lower and an upper punch in order to form a green compact. Thus, claim 1 already includes the forming of a green compact and therefore claim 6 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-052163 A (as cited on IDS received 1/6/20 with reference to English machine translation) of Ueno.
As to claim 1, Ueno relates to a method for producing a compact i.e. green compact (Ueno, pg. 1 of translation, line 11). Ueno discloses where the method for producing a green compact includes a filling step, a pressing step, and an extraction step (Ueno, pg. 3 of translation, lines 14-15). Ueno discloses in the filling step, a raw material powder containing particles of iron or iron alloy is filled into a cavity formed by a relatively movable lower punch and a die; in the pressing step, the raw material powder in the cavity is pressed by the lower punch and the upper punch disposed to face the lower punch to form a green compact; and in the extraction step, the green compact is drawn out of the cavity by the relative movement of the green compact and the die (Ueno, pg. 3 of translation, lines 15-19; see also Fig 1). Ueno discloses where the extraction process is performed by giving a vibration to a compacting body at least for a fixed period of time from the start of the said relative movement to completion at least (Ueno, pg. 3 of translation, lines 19-21).
Ueno discloses where the application of the vibration in the extraction step is performed by causing at least one of the lower punch and the upper punch to resonate (Ueno, pg. 5 of translation, lines 4-6). 
While Ueno does not disclose where the amplitude of vibration for the lower punch is 3.6 μm or greater, Ueno discloses where the amplitude of vibration is 0.1 micrometer or more and 100 micrometers or less (Ueno, pg. 6 of translation, lines 20-21). Ueno also discloses where the amplitude of the vibration is particularly preferably 1 μm to 20 μm (Ueno, pg. 16 of translation, lines 1-2). Ueno discloses that by using these ranges, the frictional force between the green compact and the die can be reduced and the green compact can be easily extracted from inside the cavity (Ueno, pg. 14 of translation, lines 24-29). As such a person of ordinary skill would naturally be led by the disclosed teachings to the claimed range.
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed amplitude over the prior art disclosure since the prior art teaches the reductions in friction between the die and green compact throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 2, Ueno does not explicitly disclose where the vibrating includes synchronizing the amplitude of vibration of the lower punch with an amplitude of the green compact. 
However, Ueno discloses the active method steps of claim 1, see rejection of claim 1 above, and as it discloses a patentably indistinct range for the amplitude of the lower punch, a person of ordinary skill would expect the green compact to synchronize in amplitude with the lower punch. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

As to claims 3 and 4, see the 112(b) above concerning the ranges of amplitude. Ueno does not explicitly disclose vibrating the lower punch with an amplitude of 15.0 μm or less. However, Ueno discloses where the amplitude of the vibration is particularly preferably 1 μm to 20 μm (Ueno, pg. 16 of translation, lines 1-2). Ueno discloses that by using these ranges, the frictional force between the green compact and the die can be reduced and the green compact can be easily extracted from inside the cavity (Ueno, pg. 14 of translation, lines 24-29). As such a person of ordinary skill would naturally be led by the disclosed teachings to the claimed range.
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed amplitude over the prior art disclosure since the prior art teaches the reductions in friction between the die and green compact throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 5, Ueno discloses in the filling step, a raw material powder containing particles of iron or iron alloy is filled into a cavity formed by a relatively movable lower punch and a die; where the lower punch (22) is received in the die (10) (Ueno, pg. 3 of translation, lines 15-19; see also Fig 1).

As to claim 6, Ueno discloses in the pressing step, the raw material powder in the cavity is pressed by the lower punch and the upper punch disposed to face the lower punch to form a green compact (Ueno, pg. 3 of translation, lines 15-19; see also Fig 1).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-174596 A (as cited on IDS received 1/6/20 with reference to English machine translation) of Aoki in view of JP 2015-052163 A (as cited on IDS received 1/6/20 with reference to English machine translation) of Ueno.
As to claim 1, Aoki discloses a step of pouring a predetermined amount of powder into a space formed by a lower punch to which a first piezoelectric actuator is attached and a frame mold surrounding the lower punch (Aoki, paragraph [0009]; see also Fig 1 and 3), where a frame mold meets the limitation of a die. Aoki discloses inserting an upper punch having a second piezoelectric actuator attached thereto into an upper surface opening of the frame mold so as to face the lower punch and pressing the powder against the powder; while pressing the upper punch against the powder with a predetermined force, an impact force generated by causing a steep displacement in the second piezoelectric actuator is intermittently applied to the powder through the upper punch, whereby the powder is compressing (Aoki, paragraph [0009]; see also Fig 1 and 3), meeting the limitation of pressurizing the raw-material. Further, if the powder is compressed, it forms a green compact, meeting the claim limitations.
Aoki discloses a step of separating the upper punch from the frame mold and a step of taking out a compact formed by compressing the powder by pushing up the lower punch while minutely vibrating the lower punch by minutely vibrating the first piezoelectric actuator (Aoki, paragraph [0009]; see also Fig 1 and 3), meeting the claim limitation of drawing the green compact out by relative movement between the compact and the die as well as exposing the compact to vibration from at least part of a period of time from just before the relative movement starts to when the relative movement is completed. 
Aoki discloses where the amount of displacement i.e. amplitude of the laminated piezoelectric actuators 20a and 20b is as small as several μm to several tens of μm (Aoki, paragraph [0030]) where several tens of microns meets the limitation of an amplitude of 3.6 μm or more.
However, while Aoki envisages using metal powder in this process (Aoki, paragraph [0028]) Aoki does not explicitly disclose where the raw material includes iron-based particles.
Ueno relates to methods for producing a powder compact (Ueno, pg. 1 of translation, line 11).  Ueno teaches where the raw material powder contains particles of iron alloy (Ueno, pg. 7 of translation, lines 16-17). Ueno teaches that this enables the manufacture of a powder compact for use in a magnetic core or use in general structural parts such as machine parts (Ueno, pg. 7 of translation, lines 20-21). 
As Aoki and Ueno both relates to methods of making powder compacts and Aoki already discloses using metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute iron alloy particles as taught by Ueno into the method of making a metal compact disclosed by Aoki, thereby enabling the manufacture of a powder compact for use in a magnetic core or use in general structural parts such as machine parts (Ueno, pg. 7 of translation, lines 20-21).

As to claim 2, Aoki does not explicitly disclose where the vibrating includes synchronizing the amplitude of vibration of the lower punch with an amplitude of the green compact. 
However, the combination of Aoki and Ueno discloses the active method steps of claim 1, see rejection of claim 1 above, and as it discloses a range for the amplitude of the lower punch which meets the claim limitations, a person of ordinary skill would expect the green compact to synchronize in amplitude with the lower punch. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

As to claims 3 and 4, see the 112(b) above concerning the ranges of amplitude. Aoki does not explicitly disclose vibrating the lower punch with an amplitude of 15.0 μm or less. However, Aoki discloses where the amount of displacement i.e. amplitude of the laminated piezoelectric actuators 20a and 20b is as small as several μm to several tens of μm (Aoki, paragraph [0030]). Aoki teaches that as a result of this oscillation, the release of the powder compact from the frame mold 11c is performed smoothly, and cracks and chips are prevented from occurring in the compact (Aoki, paragraph [0031]).  As such a person of ordinary skill would naturally be led by the disclosed teachings to the claimed range.
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed amplitude over the prior art disclosure since the prior art teaches the reductions cracking and chipping throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claim 5, Aoki discloses a step of pouring a predetermined amount of powder into a space formed by a lower punch to which a first piezoelectric actuator is attached and a frame mold surrounding the lower punch (Aoki, paragraph [0009]; see also Fig 1 and 3), where a frame mold meets the limitation of a die.

As to claim 6, Aoki discloses inserting an upper punch having a second piezoelectric actuator attached thereto into an upper surface opening of the frame mold so as to face the lower punch and pressing the powder against the powder; while pressing the upper punch against the powder with a predetermined force, an impact force generated by causing a steep displacement in the second piezoelectric actuator is intermittently applied to the powder through the upper punch, whereby the powder is compressing (Aoki, paragraph [0009]; see also Fig 1 and 3), meeting the limitation of pressurizing the raw-material. Further, if the powder is compressed, it forms a green compact, meeting the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733